Name: Commission Regulation (EEC) No 2847/83 of 11 October 1983 suspending the system of advance payments in respect of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 10 . 83 Official Journal of the European Communities No L 279/23 COMMISSION REGULATION (EEC) No 2847/83 of 11 October 1983 suspending the system of advance payments in respect of agricultural products Whereas the relevant management committees have not delivered an opinion within the time limits set by their chairmen, HAS ADOPTED THIS REGULATION : Article 1 - As from the entry into force of this Regulation, no application for an advance payment pursuant to the following Articles and Regulations shall be consi ­ dered :  Article 8 of Council Regulation (EEC) No 3089/78 (olive oil),  Article 10 (2) of Council Regulation (EEC) No 1594/83 (colza, rape and sunflower seed),  Article 2 of Council Regulation (EEC) No 1724/80 (soya beans),  Article 8 of Council Regulation (EEC) No 1853/78 (castor seed),  Article 5 (3) of Council Regulation (EEC) No 2169/81 (cotton). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Protocol 4 on cotton , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Articles 1 1 (8), 20 (3), 27 (5) and 28 (3) thereof, and the corresponding provisions of the other Regulations on the common organization of the markets in agricul ­ tural products, Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereal and rice sectors (3), as last amended by Regu ­ lation (EEC) No 1127/78 (4), and in particular Article 8 thereof, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down general rules for the system of aid for cotton (*), and in particular Article 11 ( 1 ) thereof, Whereas, in order to allow the 1983 Community budget's implementation to proceed in an appropriate manner, it is necessary at this stage to suspend tempo ­ rarily the application of the provisions concerning the granting of advance payments in respect of aids and export refunds and to consider no further applications for the granting of such advance payments ; whereas in the case of starch products, however, suspending the system of advance payments, the only method of payment provided for, calls for certain changes in the system for the payment of the production refunds concerned ; Whereas the special situation of operators who have not applied for an advance payment but who have already exported goods or have carried out operations which qualify for an advance payment in respect of aid should be taken into account ;  Article 10 of Council Regulation (EEC) No 2036/82 (peas and field beans),  Article 7 (2) of Commission Regulation (EEC) No 1726/70 (tobacco),  Article 24 (4) of Commission Regulation (EEC) No 685/69 (milk),  Article 1 (2) of Council Regulation (EEC) No 1356/83 (wine),  Article 9 ( 1 ) of Council Regulation (EEC) No 2179/83 (wine),  Article 7 of Commission Regulation (EEC) No 1729/78 (sugar),  Article 25 of Commission Regulation (EEC) No 2730/79 (export refunds on agricpltural products),  Article 13 of Commission Regulation (EEC) No 1528/78 (dried fodder),  Article 2 of Commission Regulation (EEC) No 1570/78 (starch products). Article 2 1 . By way of derogation from the provisions of Regulation (EEC) No 1570/78 :  the production refunds specified in Articles 1 and 4 of Regulation (EEC) No 2742/75 shall be paid to persons entitled to the refund within the meaning of Article 2 of Regulation (EEC) No 1570/78 who (&lt;) OJ No 172, 30 . 9 . 1966, p . 3035/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . (3 OJ No L 281 , 1 . 11 . 1975, p. 57 . (4) OJ No L 142, 30 . 5 . 1978 , p . 24. 0 OJ No L 211 , 31 . 7 . 1981 , p . 2 . No L 279/24 Official Journal of the European Communities 12. 10 . 83  in the case of aid in respect of which the entitle ­ ment to an advance payment existed prior to the date of entry into force of this Regulation,  in the case of refunds on exports, the customs formalities for which were accomplished prior to the entry into force of this Regulation . provide the competent agency with proof that the basic product in question was processed and/or used in accordance with Articles 1 and 4 referred to above,  the amount payable shall be that obtaining on the day the basic product was processed . 2. The proof concerning the product's use, as referred to in the first indent of paragraph 1 , shall be that specified in Articles 3 (4) and 6 of Regulation (EEC) No 1570/78 . Article 3 The provisions of Article 1 shall not apply as regards applications for advance payments : Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 23 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 October 1983 . For the Commission Poul DALSAGER Member of the Commission